Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered June 28, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
As conceded by the People, and we agree, the trial court abridged the right of the defendant to a public trial by summarily determining that the courtroom would be closed during the testimony of the People’s purported undercover witness without first conducting an inquiry into the need for such closure (see, People v Jones, 47 NY2d 409, cert denied 444 US 946).
In view of the foregoing, we need not reach the defendant’s remaining contention. Rubin, J. P., Fiber, Rosenblatt and Miller, JJ., concur.